Mr. Justice Niehaus delivered the opinion of the court. 3. Railroads—when instruction on right of recovery for negligence of railroad company colliding with train of another is correct? In an action by a brakeman of one railroad company against another railroad company to recover for injuries received in a collision at a railroad crossing, an instruction to the effect that if the jury believed from the evidence that plaintiff was exercising due care for his own safety and defendant was negligent, plaintiff would have a right to recover damages to the extent sustained, held to be proper notwithstanding it did not include also the statement that defendant Would not be liable if plaintiff’s employer at the time was negligent, or equally negligent, or contributed to the accident, as that was matter of defense. 4. Damages, § 211*—when instruction on prospective is correct. An instruction concerning prospective damages, held proper as given where there was evidence of consequences following plaintiff’s injuries, of weakness of sight of an injured eye, of continued trouble with one wrist following the injury, and of intermittent headaches continuing after injury.